This cause having heretofore been submitted to the Court upon the transcript of the record of the order and decree herein, and briefs and arguments of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there was no error in the order of May 16, A.D. 1929, overruling the exceptions to the master's report and denying the defendant's motion for an order of recommitment, nor in the final decree of the court made and *Page 1172 
entered on the 29th day of May, 1929, with the exception that there should be deducted from the total amount thereby found and decreed to be due on the mortgage debt to the complainant the sum of $288.63, which amount the court below is hereby directed by appropriate amendment to eliminate from the total amount found to be due in said final decree; and the said final decree, when so corrected, and also the said order appealed from herein, will both stand affirmed.
Affirmed.
TERRELL, C. J., and BROWN and BUFORD, J. J., concur.